The slip opinion is the first version of an opinion released by the Chief Clerk of the
Supreme Court. Once an opinion is selected for publication by the Court, it is
assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
112 NMRA, authenticated and formally published. The slip opinion may contain
deviations from the formal authenticated opinion.
     IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: _____________

Filing Date: March 17, 2022

No. A-1-CA-39709

STATE OF NEW MEXICO,

      Plaintiff-Appellee,

v.

ANTONIO M.,

      Child-Appellant.

APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
Grace B. Duran, District Judge

Hector H. Balderas, Attorney General
Santa Fe, NM
Meryl E. Francolini, Assistant Attorney General
Albuquerque, NM

for Appellee

Harrison & Hart, LLC
Nicholas T. Hart
Albuquerque, NM

for Appellant

                                     OPINION
HENDERSON, Judge.

{1}   Following an adjudicatory hearing, a jury found Antonio M. (Child or A.M.)

committed felony murder, attempt to commit armed robbery, conspiracy to commit

armed robbery, child abuse, and aggravated assault by the use of a deadly weapon.

On appeal, Child argues (1) the State failed to bring him to an adjudicatory hearing

in a timely manner; (2) the witness identifications of Child during the adjudicatory

hearing were unnecessarily suggestive; (3) the district court abused its discretion by

admitting evidence regarding “rumors” that Child and two others planned to rob

Fabian Lopez (Victim); (4) the State failed to present sufficient evidence to sustain

Child’s delinquency adjudications; and (5) the cumulative impact of these errors

warrant the reversal of his delinquency adjudications.

{2}   We hold that the delays before the adjudicatory hearing did not require the

district court to dismiss the petition and do not require this Court to vacate Child’s

delinquency adjudications. Nevertheless, because we conclude that the in-court

identifications were impermissively suggestive, we reverse and remand for a new

adjudicatory hearing. We address Child’s remaining arguments to the extent

necessary to avoid error in retrial and to ensure that retrial does not violate double

jeopardy protections.

BACKGROUND

I.    Factual Background


                                          2
{3}   On the night of August 4, 2020, Victim drove with his girlfriend (Girlfriend)

and their infant son to Frenger Park in Las Cruces, New Mexico. Victim parked his

vehicle at Frenger Park, and not long after, a young man walked up to the driver’s

side of the car and asked Victim if he could get in. After getting into the front

passenger seat of Victim’s car, the young man, later identified as M.M., was heard

counting and apologizing to Victim. M.M. then stepped out of the vehicle, took out

a gun, and pointed it at Victim, telling him, “Give me what you got.” Victim held

his hands up and responded to M.M., “I don’t have anything. You already have

whatever you wanted.” While pointing a gun at Victim, two other young males

walked up to the driver’s side of the vehicle and also pointed guns at Victim. M.M.

shot and killed Victim as he sat in the driver’s seat with his hands up.

{4}   The medical investigator determined that Victim died from a gunshot wound

to the chest that entered his body from the right side and exited on his left side.

{5}   Child, along with two other individuals, M.M. and A.C., were later arrested

and charged with the robbery and killing of Victim.

II.   Procedural Background

{6}   On August 17, 2020, the State filed a delinquency petition against Child,

alleging that he committed first degree felony murder for his involvement in the

robbery and killing of Victim. On August 19, 2020, the district court ordered that




                                           3
Child be detained pending further proceedings. The original date for Child’s

adjudicatory hearing was set for September 18, 2020.

{7}   On September 4, 2020, the State filed a motion to continue Child’s

adjudicatory hearing for sixty days. The State asserted that the lead investigator on

the case, who would provide crucial testimony to the State’s case, would be

unavailable for the original setting. The State also cited a pending autopsy report and

a social media warrant as additional reasons to continue the hearing. Child opposed

the State’s motion; however, the district court granted the motion to continue and

rescheduled Child’s adjudicatory hearing for October 16, 2020.

{8}   The State filed an amended delinquency petition on September 9, 2020,

alleging Child committed five additional delinquent acts, including armed robbery,

conspiracy to commit armed robbery, abuse of a child, and two counts of aggravated

assault with a deadly weapon.

{9}   On September 29, 2020, the State filed a second motion to continue Child’s

adjudicatory hearing for thirty days, because the autopsy report from the New

Mexico Office of the Medical Investigator (OMI), a material piece of the State’s

case, was still pending. Additionally, the State noted general societal delays caused

by the COVID-19 pandemic as another reason to continue Child’s hearing. The

district court again granted the State’s motion over the objection of Child and

rescheduled the adjudicatory hearing for November 13, 2020.


                                          4
{10}   On November 2, 2020, the State filed its third motion to continue Child’s

adjudication for thirty days, explaining the COVID-19 pandemic “has caused

[e]xceptional [c]ircumstances . . . out of the State’s control” and requesting live

testimony that was, at the time, restricted due to COVID-19 infection concerns.

Child again opposed the motion; however, the district court granted the State’s

motion to continue citing “[e]xceptional [c]ircumstances caused by the current

COVID-19 [p]andemic that would jeopardize the health of all parties involved,” and

extended the deadline to hold Child’s adjudicatory hearing to December 13, 2020.

{11}   On November 13, 2020, our Supreme Court issued Order No. 20-8500-039,1

which suspended all in-person civil and criminal trials set to begin on or after

November 16, 2020, until at least January 1, 2021. Consequently, the district court

informed the parties via e-mail on November 24, 2020, that it had sua sponte vacated

the December trial date. However, the district court did not enter an order extending

the time limit to hold Child’s adjudicatory hearing and the State did not file another

motion asking the district court to do so. On November 29, 2020, Child filed a

motion seeking release from detention based on the State’s failure to bring him to an

adjudicatory hearing within thirty days. The district court denied the motion

following a hearing on December 10, 2020.


       1
         See Supreme Court Order No. 20-8500-039 (Nov. 13, 2020),
https://www.nmcourts.gov/wp-content/uploads/2020/12/Combined-Order-No_-20-
8500-039-Amending-PHE-Protocols-Nos-1-2-and-3.pdf

                                          5
{12}   On January 3, 2021, Child filed a motion to dismiss the petition with

prejudice. Child alleged that the State had failed to comply with the Children’s Court

rules of procedure and that “the failure to hold an adjudicatory hearing within the

designated time limits required a dismissal with prejudice.” 2 Specifically, Child

argued that Rule 10-243(A) NMRA requires that an adjudicatory hearing be held

within thirty days, and that any extensions of this deadline cannot, according to Rule

10-243(D), exceed ninety days absent a showing of exceptional circumstances. Child

also asserted that under Rule 10-243(E), a motion to extend time limits must be filed

no later than ten days after the deadline has passed, and the State failed to file such

a motion before ten days after the December 13, 2020 deadline. The State opposed

the motion, citing the Supreme Court’s order suspending jury trials through January

2021, and the district court’s e-mail sua sponte vacating Child’s hearing, arguing

that the e-mail removed the necessity for the State to file a motion to continue. In its

response, the State also requested the court enter an order for an extension of time

nunc pro tunc, to the date the adjudicatory hearing was vacated.

{13}   The district court denied both of Child’s motions. The court referenced

Supreme Court Order No. 20-8500-039, noting it “imposed strict limitations on all

in-person judicial proceedings” and suspended all jury trials until January 1, 2021.



       2
       Child also filed a motion for immediate release at the same time as his motion
to dismiss.

                                           6
The court clarified that it vacated Child’s adjudicatory hearing on November 23,

2020, “to comply with the Supreme Court order, as well as with the [s]tate public

health order and the Judiciary’s Emergency Court Protocols.” The district court also

noted that “[t]he delay in this case is entirely due to the public health emergency.

These are exceptional circumstances that were out of the [c]ourt’s and the State’s

control and that justif[ies] an extension of time beyond [ninety] days pursuant to

Rule 10-243(D).” Last, the district court granted nunc pro tunc the extension of the

deadline to hold Child’s hearing from December 13, 2020 to February 26, 2021.

Ultimately, Child’s adjudicatory hearing was set for February 22, 2021.

III.   Adjudicatory Hearing

{14}   Girlfriend provided further details regarding the night Victim was killed. She

testified that while the two males were right outside the driver’s side window, she

was screaming that there was a baby in the vehicle. One of the young males was

holding a small compact revolver and the other was holding what looked like a rifle.

Girlfriend was unable to see the faces of the males on the driver’s side of the car, but

she was able to generally describe them. The male that was holding the rifle was

“medium in weight,” “medium complected,” and was 5 feet 5 inches or 5 feet 6

inches in height. The male who was holding the handgun was described as “skinny,”

“medium tan,” “probably the same height as the one on the passenger’s side,” and

he had “dreadlocks.” After two shots were fired at Victim, the first from the driver’s


                                           7
side and the second from the passenger’s side, the three males waited a couple of

seconds and then ran off.

{15}   Another witness, M.A., was at Frenger Park on the night of August 4, 2020.

M.A. testified that she was sitting in her pickup truck when she saw two young

males, one who was wearing a red hoodie, jump a fence near the park and pass “a

long object” to one another before walking away. Approximately thirty minutes

later, she saw a small vehicle pull up and park behind her, and the same two young

males from earlier reappeared and approached the vehicle. After they reached the

vehicle, it appeared that they were arguing with the occupants of the vehicle, and

M.A. testified that it was then that one of the males pulled out a gun and pointed it

at the driver. She saw the gun, drove off, and heard a gunshot.

{16}   E.M. testified that he and another friend, Y.C., drove M.M., A.C., and Child

to Frenger Park “because they were going to do a drug trade.” E.M. further testified

that A.C. said something about them “hitting a lick” or committing robbery while at

the park. After E.M. dropped the three males off at the park, he and Y.C. went and

parked a few blocks away. A few minutes later Child came running to the vehicle in

a panic and said, “Some shit went down” and “they shot someone.” After all three

males returned to the vehicle, E.M. drove them to another friend’s, D.G.’s, house.

{17}   Y.C. also offered testimony recounting a similar story as E.M. She assumed

that the three males were going to the park to buy “weed or Xanax” because “[t]hat


                                         8
was what we were all mainly doing at the time.” Y.C. confirmed that Child came

running back to the car, panicking, and screaming, “He shot him.”

{18}   D.G. confirmed that late on August 4, 2020, E.M., Y.C., M.M., A.C., and

Child came to her house. She testified that, upon their arrival, they were all “freaked

out” and she overheard one of them saying, “I think we hurt somebody.” D.G. further

testified that when they arrived, Child was wearing a dark hoodie, and A.C. was

wearing a red and black sweater. She also testified that, at the time, Child had “curls

or dreads or something, but he had blonde in his hair.” That night, she saw M.M.

with a gray handgun and A.C. with a black or brown shotgun.

{19}   E.M., Y.C., and D.G. all testified that they only had brief interactions with

Child leading up to and following the night of August 4, 2020, when Victim was

killed. However, all three witnesses identified Child in court during the hearing.

{20}   Detective Ricky Bardwell, the lead investigator on the case, testified that upon

canvassing the area surrounding the crime scene, he located pills leading away from

the vehicle. There were also pills and a pill bottle found in Victim’s vehicle.

Following his initial investigation at the crime scene, Detective Bardwell spoke to

Girlfriend and learned that Victim was communicating with someone via Snapchat

to coordinate the meeting at the park. Detective Bardwell then obtained photos of

this person, later identified as M.M., from Victim’s phone. Detective Bardwell used

these photos to put out a news release, and he obtained tips from the public that led


                                           9
him to M.M. and A.C. After speaking with M.M., E.M., and D.G., he was able to

develop enough evidence to charge M.M., A.C., and Child in connection with the

death of Victim. The State also presented photos of M.M., A.C., and Child taken

during the course of Detective Bardwell’s investigation that illustrated how the three

males looked around the time of the killing. Detective Bardwell identified Child in

the photos and described him as having “dreads” with dark roots and blonde

highlighted tips that went down to his cheeks.

{21}   The jury found that Child committed felony murder, contrary to NMSA 1978,

Section 30-2-1(A)(2) (1994) and NMSA 1978, Section 32A-2-3 (2019), attempt to

commit armed robbery, contrary to NMSA 1978, Section 30-16-2 (1973), NMSA

1978, Section 30-28-1 (1963) and Section 32A-2-3, conspiracy to commit armed

robbery, contrary to Section 30-16-2, NMSA 1978, Section 30-28-2 (1979) and

Section 32A-2-3, child abuse, contrary to NMSA 1978, Section 30-6-1(D) (2009)

and Section 32A-2-3, and aggravated assault by the use of a deadly weapon, contrary

to NMSA 1978, Section 30-3-2(A) (1963) and Section 32A-2-3. This appeal

followed.

DISCUSSION

I.     Timeliness of Child’s Adjudicatory Hearing

{22}   Child’s first argument is that the State’s failure to bring him to an adjudicatory

hearing in a timely manner pursuant to Rule 10-243 requires his delinquency


                                           10
adjudications to be vacated and remanded with instructions to dismiss the petition

with prejudice. We are not persuaded.

{23}   We review a district court’s interpretation of rules of procedure de novo. See

State v. Stephen F., 2006-NMSC-030, ¶ 7, 140 N.M. 24, 139 P.3d 184 (applying de

novo review to interpretation of children’s court rules). However, Child’s argument

involves extensions of time under the rules, based on timeliness and exceptional

circumstances. We review a district court’s decision to deny or grant a continuance

or extension under an abuse of discretion standard. See State v. Anthony L., 2019-

NMCA-003, ¶¶ 7, 16, 433 P.3d 347 (holding that the district court did not abuse its

discretion in granting an extension to commence a child’s adjudication under the

Children’s Code); see also Vigil v. Fogerson, 2006-NMCA-010, ¶¶ 54, 56, 138 N.M.

822, 126 P.3d 1186 (noting that we consider relief for exceptional circumstances to

be equitable relief, which we review for an abuse of discretion). “An abuse of

discretion occurs when the ruling is clearly untenable or not justified by reason.”

State v. Alejandro M., 2021-NMCA-013, ¶ 5, 485 P.3d 787 (internal quotation marks

and citation omitted). We conduct our review “in the light most favorable to the

district court’s decision.” Id.

{24}   Rule 10-243 provides, in pertinent part:

             A.     Child in detention. If the child is in detention, the
       adjudicatory hearing shall be commenced within thirty (30) days from
       whichever of the following events occurs latest:


                                         11
                    (1)    the date the petition is served on the child;
       ....

              D.    Extensions of time. For good cause shown, the time for
       commencement of an adjudicatory hearing may be extended by the
       children’s court, provided that the aggregate of all extensions granted
       by the children’s court shall not exceed ninety (90) days, except upon a
       showing of exceptional circumstances. An order granting an extension
       shall be in writing and shall state the reasons supporting the extension.
       An order extending time beyond the ninety (90)-day limit set forth in
       this paragraph shall not rely on circumstances that were used to support
       another extension.

               E.    Procedure for extensions of time. The party seeking an
       extension of time shall file with the clerk of the children’s court a
       motion for extension concisely stating the facts that support an
       extension of time to commence the adjudicatory hearing. The motion
       shall be filed within the applicable time limit prescribed by this rule,
       except that it may be filed within ten (10) days after the expiration of
       the applicable time limit if it is based on exceptional circumstances
       beyond the control of the parties or trial court which justify the failure
       to file the motion within the applicable time limit. . . .
              F.    Effect of noncompliance with time limits.
       ....
                    (2) In the event the adjudicatory hearing of any person
       does not commence within the time limits provided in this rule,
       including any court-ordered extensions, the case shall be dismissed
       with prejudice.
{25}   Child first contends that the district court erred in granting the State’s motions

to continue because each continuance was based upon the same reason as prior

extension request, in violation of Rule 10-243(D). Child next contends that the

district court violated Rule 10-243(E) when it granted the fourth extension of time

because it did not require the State to demonstrate exceptional circumstances even



                                           12
though the extension resulted in the adjudicatory hearing being scheduled more than

ninety days after the State filed its amended petition. Child also argues that the

district court erred when it extended Child’s hearing for the fourth and fifth times

without the State filing a motion or requiring the State to show exceptional

circumstances as required by Rule 10-243(D), (E). Child’s fourth argument is that

even if the district court considered the State’s response to the Child’s motion to

dismiss as a request for an extension of time, it erred in granting this request because

it was filed outside of the time limit for doing so under Rule 10-234(E). Finally,

Child argues that the failure to bring him to an adjudicatory hearing in a timely

manner should have resulted in a dismissal of his case as a matter of policy.

A.     Circumstances Supporting the First Three Extensions

{26}   First, we address Child’s argument that the first three extensions the district

court granted the State were for the same reason, contrary to Rule 10-243(D). Upon

our review of the motions in the record, this is inaccurate. The State’s first motion

was based upon the unavailability of Detective Bardwell, who would provide

testimony necessary for the State’s case. The motion also noted that the autopsy

report and a social media warrant were both pending. The district court was well

within its discretion to grant this motion. See State v. Pruett, 1984-NMSC-021, ¶ 8,

100 N.M. 686, 675 P.2d 418 (“The grant or denial of a motion for continuance based

on absence of evidence rests in the sound discretion of the [district] court.”); see also


                                           13
State v. Doe, 1977-NMCA-065, ¶¶ 6-11, 90 N.M. 568, 566 P.2d 117 (holding that

the absence of a witness, in part, was good cause for the continuance of a child’s

hearing).3

{27}   In support of its second motion to continue, the State noted that the autopsy

was still pending and would not be available for another ninety days, according to

OMI. The State also acknowledged that the COVID-19 pandemic was causing

“delays in every aspect of our society.” The reasoning in the second motion to

continue, although similar, was not the same as the State’s first motion. Again, the

district court did not abuse its discretion in granting this motion. See Pruett, 1984-

NMSC-021, ¶ 8.

{28}   Finally, the district court granted the State’s third motion that noted

exceptional circumstances created by the COVID-19 pandemic, the increasing

COVID-19 cases in Doña Ana County at the time, and the State’s request for live

testimony. The State argued that it would “be at a disadvantage if it were to proceed

to trial without live testimony,” but also acknowledged the potential risks posed by

the COVID-19 pandemic that would “jeopardize the health of all parties involved”



       3
        The State’s first motion to continue was filed prior to the filing of the
amended petition, on September 9, 2020. The rule triggering the time to commence
the adjudication, Rule 10-243(A)(1), may not require the amendment of the petition
to be considered in the analysis when determining whether the time limits for
adjudicatory hearings were followed; however, we have included it for a full
understanding of what occurred below.

                                         14
if the court proceeded without a continuance. Rule 10-243(D) states that “the

aggregate of all extensions granted by the children’s court shall not exceed ninety

(90) days, except upon a showing of exceptional circumstances.” 4 The third

extension was not entirely the same as the other two motions as Child suggests. The

first motion relied on missing witnesses and evidence, the second motion explained

that the COVID-19 pandemic was generally causing delays, and the third motion

argued that live witness testimony was not feasible because of COVID-19

restrictions and risks. Moreover, this Court recently held that “the COVID-19

pandemic and the resulting precautionary measures were exceptional circumstances

warranting an extension of time.” Alejandro M., 2021-NMCA-013, ¶ 9; see also id.

¶ 8 (“COVID-19 is a rapidly evolving public health crisis of an extraordinary

magnitude.”). The same holds true here. Because the State showed different reasons

and exceptional circumstances for the third continuance of Child’s adjudicatory

hearing, it met Rule 10-243(D)’s requirements and the district court, therefore, did

not abuse its discretion in granting this motion.

B.     The Nunc Pro Tunc Fourth Extension

{29}   Next, we address the entry of the extension of time nunc pro tunc. Supreme

Court Order No. 20-8500-039, 5 dated November 13, 2020, suspended jury trials


       4
       We do not determine whether Rule 10-243 only requires extensions that are
beyond the ninety-day limit set forth in section (D) be on new grounds.
     5
       See Supreme Court Order No. 20-8500-039, supra note 1.

                                          15
until January 1, 2021. Because the district court sua sponte vacated Child’s

adjudicatory hearing based on our Supreme Court’s Order No. 20-8500-039, the

State did not need to file an additional motion for continuance under Rule 10-243(E)

and show exceptional circumstances. Nevertheless, the State, in its response to

Child’s motion to dismiss, requested that the district court enter a fourth order to

continue nunc pro tunc dated for the day the adjudicatory hearing was vacated.

{30}   On January 13, 2021, the district court entered and granted the State’s final,

albeit unrequired, motion to continue nunc pro tunc. Child argues that the final

request to continue in the State’s response to Child’s motion dismiss, was not filed

within ten days of the expiration of the ninety-day time-to-adjudication period as set

forth by Rule 10-243(E). However, because the district court entered the motion

nunc pro tunc and dated it for November 24, 2020, the date Child’s hearing was

vacated, this argument also fails. See State v. Reyes-Arreola, 1999-NMCA-086,

¶ 17, 127 N.M. 528, 984 P.2d 775 (“A nunc pro tunc order has reference to making

of an entry now, of something which was actually previously done, so as to have it

effective as of the earlier date.” (internal quotation marks and citation omitted)). This

date, November 24, 2020, was within the time confines required by Rule 10-243(E),

and thus, the filing cannot be considered to be in violation of the rule.

C.     Exceptional Circumstances for the Fourth and Fifth Extensions of Time
       Limits




                                           16
{31}   Child’s argument that the fourth extension (after Supreme Court Order No.

20-8500-039) and the fifth and final extension (after Child’s motion to dismiss) were

done in error because the State did not show exceptional circumstances fails because

the COVID-19 pandemic and the resulting precautionary measures have already

been determined to be exceptional circumstances. See Alejandro M., 2021-NMCA-

013, ¶ 9. This fact is bolstered by the record, which reflects that the State

demonstrated such circumstances by articulating that the COVID-19 pandemic was

a necessary reason for a continuance and included an exhibit of our Supreme Court’s

Order suspending jury trials until the beginning of 2021. See Anthony L., 2019-

NMCA-003, ¶ 16 (“Because there was good cause in the record, although not

memorialized in the district court’s order granting the extension of time limits, we

hold that the district court did not abuse its discretion in granting the [s]tate’s motion

for extension of time in which to commence [the c]hild’s adjudication.”). Therefore,

because there was no violation of Rule 10-243, we hold that the district court did not

abuse its discretion in extending Child’s hearing for the fourth or fifth and final time.

{32}   The delays in Child’s adjudicatory hearing were unfortunate, but unavoidable.

However, they cannot be attributed to error on the part of the State or the district

court. See Rule 10-243(E). The COVID-19 pandemic has disrupted all facets of life,

and although there are important policy considerations to protect children’s liberty

interests by bringing them to adjudication as soon as possible, the pandemic has


                                           17
created exceptional circumstances and delays far beyond the control of the judiciary.

For these reasons, we conclude the district court did not abuse its discretion in

granting any of the extensions of Child’s adjudicatory hearing.

II.    In-Court Identification Procedures

{33}   The State asked three witnesses at Child’s adjudication hearing to identify

Child as follows:

       “Your Honor, I would like to ask [E.M.] if he can identify [A.M.]. But
       I would like to ask if [A.M.] could take off his mask for the purpose of
       identification so he can see his face.”

       ....

       “Your Honor, I would like to ask [Y.C.] if she could identify [A.M.].
       Could I please ask [A.M.] to remove his mask just long enough for her
       to see if she identifies him or not? . . . So please look at this young man.
       Can you tell is this [A.M.] or not?”

       ....
       “Your Honor, I would like to ask if [D.G.] could identify [A.M.]. I
       would like to ask if [A.M.] could briefly remove his mask to see if she
       can identify him . . . Please look at this young man here and tell us if
       this is [A.M.].”

{34}   At the time of Child’s adjudicatory hearing, a Supreme Court Order No. 21-

8500-003 6 was in place due to the COVID-19 pandemic that required everyone

present to wear a mask and limited the number of individuals in the courtroom. The



       6
         See Supreme Court Order No. 21-8500-003 (Feb. 12, 2021),
https://www.nmcourts.gov/wp-content/uploads/2021/02/Order-No.-21-8500-003-
Amending-PHE-Protocol-No.1-2-12-21-Combined.pdf.

                                           18
individuals present during the hearing included the judge, court personnel, jurors,

the witness, counsel, and Child. Child did not object to the State’s identification

procedures, the district court permitted Child to briefly remove his mask each time,

and, subsequently, the three witnesses positively identified Child.

{35}   Child argues that these in-court identifications were unnecessarily suggestive

and violated his due process rights under both the United States and New Mexico

constitutions, and urges us to extend the recent standard set forth in State v. Martinez,

2021-NMSC-002, 478 P.3d 880, for unnecessarily suggestive out-of-court

identification procedures to in-court identification procedures. We agree with Child

that his due process rights were violated under the United States Constitution;

however, as we explain, we decline to extend the new standard set forth in Martinez

to the facts of this case.

A.     Standard of Review

{36}   The admission of identification evidence implicates a child’s right to due

process. State v. Ramirez, 2018-NMSC-003, ¶ 29, 409 P.3d 902. Appellate courts

review questions of suppression bearing on “important constitutional rights” de

novo. State v. Belanger, 2009-NMSC-025, ¶ 8, 146 N.M. 357, 210 P.3d 783 (internal

quotation marks and citation omitted); see also id. (“This appeal implicates . . . the

Fourteenth Amendment right to due process of law, including the right to a fair trial,

and therefore our review is de novo.”).


                                           19
{37}   However, Child did not object to the State’s in-court identification procedures

at his adjudicatory hearing. As a result, the parties agree we should review this issue

for plain error. Plain error review applies “to errors that affect substantial rights of

the accused and only applies to evidentiary matters.” State v. Dartez, 1998-NMCA-

009, ¶ 21, 124 N.M 455, 952 P.2d 450. Otherwise, the rule of fundamental error

applies. Id. To hold that either kind of error occurred, we “must be convinced that

admission of the testimony constituted an injustice that creates grave doubts

concerning the validity of the verdict.” Id. ¶ 22 (internal quotation marks and citation

omitted). “Further, in determining whether there has been plain error, we must

examine the alleged errors in the context of the testimony as a whole.” State v.

Montoya, 2015-NMSC-010, ¶ 46, 345 P.3d 1056 (alteration, omission, internal

quotation marks, and citation omitted).

B.     The Manson and Martinez Standards Regarding Witness Identifications

{38}   Because this appeal involves the interplay between the due process

protections afforded by United States and New Mexico Constitutions and the

different types of identification procedures, we first offer a brief explanation of the

legal principles in play. In Manson v. Brathwaite, 432 U.S. 98 (1977), the Supreme

Court of the United States set forth the federal due process standard for the

admissibility of pretrial eyewitness identifications. Id. at 99. Recently, in Martinez,

our Supreme Court rejected the Manson identification standard for the purposes of


                                          20
the due process protections under the New Mexico Constitution. Martinez, 2021-

NMSC-002, ¶ 3. The question in this case, however, involves the procedure used for

an in-court identification of Child, and not out-of-court, “police-arranged

identification procedures.” Id.

{39}   The State argues that “an in-court identification, which is independent of, and

not tainted by the extra-judicial identification is admissible.” State v. Clark, 1986-

NMCA-058, ¶ 40, 104 N.M. 434, 722 P.2d 685; see State v. Stampley, 1999-NMSC-

027, ¶¶ 31-32, 127 N.M. 426, 982 P.2d 477. We agree with Child that in these cases,

the issue was whether an in-court identification was tainted by a pretrial

identification, exposure to pre-identification media, or the reality that the defendant

was the only Black man in the room during the in-court identification. See Stampley,

1999-NMSC-027, ¶ 30; Clark, 1986-NMCA-058, ¶ 45. Those Courts did not address

whether a procedure used by the prosecutor, and permitted by the district court, to

obtain the in-court identifications were impermissibly suggestive.

{40}   Our Supreme Court has applied the Manson principles to determine whether

in-court identification procedures violate due process under the Fourteenth

Amendment. See Ramirez, 2018-NMSC-003, ¶¶ 30-31. In Ramirez, the defendant

argued that media reports tainted in-court identifications and that his placement at

the defense table, his ethnicity, and his gender were overly suggestive. Id. ¶ 28. The

Court first observed that its “treatment of the issue presented by [the defendant] is


                                          21
guided by Perry v. New Hampshire, 565 U.S. 228 (2012).” See Ramirez, 2018-

NMSC-003, ¶ 30. After considering the circumstances of Perry, the Ramirez Court

observed that Perry applied Manson “to determine whether due process requires

suppression of eyewitness identification.” Ramirez, 2018-NMSC-003, ¶¶ 30-31.

Under this analysis, the Ramirez Court rejected the defendant’s arguments because

(1) only law enforcement procedures—and not media or the common arrangement

of a courtroom—could be the source of unconstitutional tainted identifications; and

(2) other constitutional safeguards protected the defendant from “any fundamental

unfairness resulting from eyewitness identifications.” Id. ¶¶ 33-36.

{41}   Because this case involves only a challenge to in-court identification, and not

an argument that out-of-court identification procedures tainted an in-court

identification, we first follow the approach set forth in Ramirez to evaluate whether

the in-court identification violated federal due process protections before turning to

Child’s assertion that the state Constitution provides additional protections under

Martinez.

C.     The Fourteenth Amendment—Manson Standard

{42}   Child contends that the procedures used by the State to obtain the in-court

identifications were suggestive and resulted in a high likelihood of irreparable

misidentification because “the procedures gave the witness only one result—to

identify Child[] who was already identified by the State.” Child further asserts that


                                         22
because the procedures used gave the witnesses only one possibility to choose from,

and because the State “used procedures that rigged the system to indicate to the

witness that it wanted the witness to identify Child[], the risk of misidentification

was high.” He maintains that because it was established that each witness had limited

or brief interactions with Child prior to his adjudicatory hearing and the in-court

identification procedure used was “rigged,” these identifications cannot be

considered reliable. We agree.

{43}   Ramirez and Manson set forth an approach to take in deciding if due process

requires suppression of eyewitness identifications. Ramirez, 2018-NMSC-003, ¶ 31.

The Manson test requires appellate courts to analyze “whether the procedure used

was so impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification and whether, under the totality of the circumstances,

the identification was still reliable.” Martinez, 2021-NMSC-002, ¶ 28 (internal

quotation marks and citation omitted). As we noted, in Ramirez, our Supreme Court

rejected the defendant’s due process argument because law enforcement did not taint

the procedures and because other due process protections ameliorated any suggestive

procedures that occurred in the courtroom. 2018-NMSC-003, ¶¶ 33-36. Applying

those principles, a different outcome than in Ramirez is required in the present case.

{44}   We agree with Child that the in-court identifications were unreliable, tainted

by the State’s suggestiveness while eliciting the identifications and other due process


                                          23
protections did not provide an opportunity for Child to counteract the taint, and

resulted in a violation of his due process rights under the Fourteenth Amendment.

We hold that under the circumstances of this case, as set forth below, the State’s acts

triggered a due process concern when eyewitness evidence was procured in-court

under unnecessarily suggestive circumstances. See Martinez, 2021-NMSC-002, ¶ 28

(considering under the federal standard, “whether, under the totality of the

circumstances, the [in-court] identification[s were] . . . reliable” (internal quotation

marks and citation omitted)); cf. Ramirez, 2018-NMSC-003, ¶¶ 33-36. Considering

the identifications in the context of the testimony as a whole, we hold that it was

plain error to admit the identifications.

{45}   First, the State used Child’s name while asking each witness to identify him.

Second, the State asked two of the witnesses to “please look at this young man,”

instead of asking the witnesses if they saw Child in the courtroom. Finally, the State

singled Child out by asking him to remove his mask, which is comparable to asking

Child to identify himself by raising his hand or turning around. No amount of cross-

examination would lessen the impact of having the prosecutor, for three witnesses

in succession, identify Child by name, ask that he remove his mask on command to

be the only unmasked person in the room, and have each witness confirm that Child

was A.M. See Ramirez, 2018-NMSC-003, ¶ 36 (describing other constitutional

safeguards to prevent against unfairness). The State suggested exactly who it wanted


                                            24
the witnesses to identify and did not allow the witnesses to identify Child on their

recollection. Under the totality of circumstances, the procedures used by the State

rendered the in-court identifications highly suggestive, and consequently, unreliable.

Because the prosecutor used unnecessarily suggestive procedures to elicit the in-

court identifications of Child, the district court erred in admitting the three

identifications. We therefore turn to the next step of plain error analysis, whether the

“admission of the testimony constituted an injustice that created grave doubts

concerning the validity of the verdict.” Montoya, 2015-NMSC-010, ¶ 46 (internal

quotation marks and citation omitted).

{46}   Identity was a central issue in this case. It was undisputed that M.M. killed

Victim. However, the two eyewitnesses to the crime testified that they did not get a

clear look at the other two males who also pointed guns at Victim, and none of the

eyewitnesses to the crime identified Child. E.M. and Y.C. are the only witnesses to

put Child at the park that night. No other evidence connected Child specifically to

the crimes. Furthermore, the three witnesses that identified Child in court—and

particularly E.M. and Y.C.—only had brief interactions him prior to the adjudicatory

hearing. In light of the witnesses’ testimonies as a whole, the State’s actions tending

to suggest the identification of Child for these witnesses in court “constituted an

injustice” that creates doubts about the validity of the verdict and violated his right

to due process. Id. Therefore, we reverse and remand for a new adjudicatory hearing.


                                          25
D.     The New Mexico Constitution—–Martinez Standard

{47}   Child next urges us to extend our Supreme Court’s per se exclusionary rule

for unnecessarily suggestive out-of-court identifications articulated in Martinez to

unnecessarily suggestive in-court identification procedures. We decline to do so.

{48}   The first reason we decline to apply the newly adopted per se exclusionary

rule is because Martinez is silent with regard to in-court identification procedures

and only “overrule[d] prior cases to the extent that they apply the Manson reliability

standard to determine whether unnecessarily suggestive, police-arranged, pretrial

identifications are nonetheless admissible.” Martinez, 2021-NMSC-002, ¶ 72; see

State v. Sanchez, 2015-NMSC-018, ¶ 26, 350 P.3d 1169 (“The general rule is that

cases are not authority for propositions not considered.” (internal quotation marks

and citation omitted)).

{49}   Second, we decline to apply Martinez, which would analyze whether these in-

court identifications violated due process under the New Mexico Constitution,

because we have already held error under the federal constitution. See State v.

Gomez, 1997-NMSC-006, ¶ 19, 122 N.M. 777, 932 P.2d 1 (“Under the interstitial

approach, the [C]ourt asks first whether the right being asserted is protected under

the federal constitution. If it is, then the state constitutional claim is not reached.”).

As such, we decline to consider extending the Martinez per se exclusionary rule to

in-court identification procedures in this instance.


                                           26
III.   Hearsay

{50}   Child also argues that the district court abused its discretion by allowing

testimony regarding rumors that M.M., A.C., and Child planned to engage in a drug

deal and rob Victim. Because we are reversing and remanding on other grounds, we

need not address Child’s hearsay argument; however, we exercise our discretion to

do so to provide guidance to the district court as this question is likely to recur on

remand. See State v. Alvarez-Lopez, 2004-NMSC-030, ¶ 37, 136 N.M. 309, 98 P.3d

699 (providing guidance on issues unnecessary to the resolution of the case but that

may “arise[] again on remand”). Specifically, Child challenges the admission of

E.M.’s testimony regarding (1) why he drove Child and the other two young males

to the park, and (2) their plan to commit a robbery. We disagree and explain.

{51}   “We review the admission of evidence under an abuse of discretion standard

and will not reverse in the absence of a clear abuse.” State v. Sarracino, 1998-

NMSC-022, ¶ 20, 125 N.M. 511, 964 P.2d 72. “An abuse of discretion occurs when

the ruling is clearly against the logic and effect of the facts and circumstances of the

case. We cannot say the [district] court abused its discretion by its ruling unless we

can characterize [the ruling] as clearly untenable or not justified by reason.” State v.

Rojo, 1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d 829 (internal quotation marks

and citation omitted); see also State v. Kincheloe, 1974-NMCA-126, ¶ 9, 87 N.M.




                                          27
34, 528 P.2d 893 (“In order to establish an abuse of discretion, it must appear that

the [district] court acted unfairly, arbitrarily or committed manifest error.”).

{52}   Upon our review of the record, we conclude that the district court did not err

in admitting E.M.’s testimony. Child’s argument that E.M. should not have been

allowed to testify regarding the reason why he was driving Child and the others to

the park fails because this testimony is not hearsay. Rule 11-801(C) NMRA defines

hearsay as “a statement that (1) the declarant does not make while testifying at the

current trial or hearing, and (2) a party offers in evidence to prove the truth of the

matter asserted in the statement.” E.M. did not answer the State’s inquiry with an

out-of-court statement offered for the truth of the matter asserted and thus, could not

have violated the rule against hearsay. We decline to address Child’s second

argument that E.M. should not have been allowed to testify about the plan to commit

robbery because it was unpreserved. See State v. Leon, 2013-NMCA-011, ¶ 33, 292

P.3d 493 (“We generally do not consider issues on appeal that are not preserved

below.” (internal quotation marks and citation omitted)). Because we conclude the

district court did not admit inadmissible hearsay and Child’s second argument was

unpreserved, we hold that the district court did not abuse its discretion by admitting

the testimony at issue.

IV.    Sufficiency of the Evidence




                                          28
{53}   Because we reverse on Fourteenth Amendment grounds, we must address

Child’s contention that insufficient evidence was presented to support his

delinquency adjudications so as to avoid double jeopardy concerns on remand if

Child is retried. See State v. Consaul, 2014-NMSC-030, ¶ 41, 332 P.3d 850 (“To

avoid any double jeopardy concerns, we review the evidence presented at the first

trial to determine whether it was sufficient to warrant a second trial.”); State v.

Gonzales, 2020-NMCA-022, ¶ 22, 461 P.3d 920 (same). Child argues that absent

the improper, suggestive in-court identifications and hearsay statements about the

drug deal and robbery, there is not sufficient evidence to support any of his five

delinquency adjudications. We disagree.

{54}   The test for sufficiency of the evidence is whether substantial evidence of

either a direct or circumstantial nature exists to support a finding that the child

committed the act beyond a reasonable doubt with respect to every element essential

to a delinquency adjudication. See Montoya, 2015-NMSC-010, ¶ 52. “[S]ubstantial

evidence means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion[.]” State v. Baca, 1997-NMSC-059, ¶ 14, 124 N.M.

333, 950 P.2d 776 (internal quotation marks and citation omitted). The reviewing

court “view[s] the evidence in the light most favorable to the guilty verdict,

indulging all reasonable inferences and resolving all conflicts in the evidence in




                                          29
favor of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711,

998 P.2d 176.

{55}   Our review of the record shows that Child’s adjudication as a delinquent was

supported by substantial evidence. Child argues that absent the in-court

identifications of him and testimony regarding why M.M., A.C., and Child were

dropped off at the park, i.e., to engage in a drug deal and commit robbery, there was

not sufficient evidence to show that Child planned and attempted to rob Victim, was

present when Victim was killed, or pointed a gun at Victim. However, Child’s

argument is flawed because when considering sufficiency of the evidence, reviewing

courts consider all evidence, even improperly admitted evidence. See State v.

O’Kelley, 1994-NMCA-033, ¶ 16, 118 N.M. 52, 878 P.2d 1001 (“The correct rule is

that when determining whether retrial is barred because there was insufficient

evidence of guilt at the trial from which the appeal is taken, the appellate court

considers all of the evidence admitted, even that evidence which it holds was

admitted improperly.”).

{56}   Upon consideration of the evidence presented by the State, including the in-

court identifications and the testimony regarding why the three young males were

dropped off at the park, Child has not persuaded us that the evidence was insufficient

to support his delinquency adjudications. Therefore, here, there are no double

jeopardy concerns. See Consaul, 2014-NMSC-030, ¶ 41. On remand, adjudication


                                         30
proceedings on these charges are not precluded. See State v. Lizzol, 2007-NMSC-

024, ¶ 15, 141 N.M. 705, 160 P.3d 886 (stating that “a defendant may be retried if

the conviction was set aside because of trial error, including the situation when the

trial court wrongly admitted incriminating evidence or wrongly excluded

exculpatory evidence”).

V.     Cumulative Error

{57}   Lastly, Child argues that the errors raised on appeal constitute cumulative

error sufficient to overturn his delinquency adjudications. Child relies on State v.

Baca, which states, “Under the doctrine of cumulative error, [appellate courts] must

reverse a conviction when the cumulative impact of the errors that occurred at trial

was so prejudicial that the defendant was deprived of a fair trial.” 1995-NMSC-045,

¶ 39, 120 N.M. 383, 902 P.2d 65 (alteration, internal quotation marks, and citation

omitted). However, because we have already held reversible error, Child’s

delinquency adjudications have been vacated, and this case is being remanded for a

new adjudicatory hearing, we need not address this issue. See State v. French, 2021-

NMCA-052, ¶ 13 n.3, 495 P.3d 1198 (“[A]ppellate courts need not address questions

unnecessary for the resolution of the case.”). Thus, we proceed no further on the

question of cumulative error.

CONCLUSION




                                         31
{58}   We reverse Child’s delinquency adjudications and remand for a new

adjudicatory hearing.

{59}   IT IS SO ORDERED.


                                  __________________________________
                                  SHAMMARA H. HENDERSON, Judge

WE CONCUR:


_________________________________
KRISTINA BOGARDUS, Judge


_________________________________
KATHERINE A. WRAY, Judge




                                   32